
	
		III
		111th CONGRESS
		2d Session
		S. RES. 584
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2010
			Mr. Johanns submitted
			 the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			July 20, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 2010 Special Olympics USA
		  National Games.
	
	
		Whereas the 2010 Special Olympics USA National Games will
			 be held in Lincoln, Nebraska, from July 18 to July 23, 2010;
		Whereas nearly 4,000 athletes and coaches from 49 State
			 delegations will participate in the Games;
		Whereas approximately 30,000 people, including families
			 and friends of the athletes, and enthusiastic supporters, are expected to visit
			 or attend the Games;
		Whereas more than 8,500 volunteers will contribute time
			 and talent to make the Games a success;
		Whereas, for decades, the Special Olympics has provided
			 athletes with a unique opportunity to participate in athletic competition while
			 developing confidence, skill, and determination;
		Whereas the 2010 Special Olympics USA National Games
			 continues the great tradition begun by Eunice Shriver in 1968, and proves the
			 belief of Ms. Shriver that through sports, people with intellectual
			 disabilities can realize their potential for growth;
		Whereas 70 Nebraska communities are participating in the
			 Law Enforcement Torch Run, in which law enforcement officials from the State of
			 Nebraska and across the United States carry the Flame of Hope
			 through Nebraska; and
		Whereas the State of Nebraska, the city of Lincoln, and
			 more than 100 State and local businesses and organizations have made major
			 contributions and opened their doors so that people from across the United
			 States can participate in and enjoy the 2010 Special Olympics USA National
			 Games: Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the
			 participants and coaches of the 2010 Special Olympics USA National Games, as
			 well as the volunteers and law enforcement officers who support the Games;
			 and
			(2)thanks all the
			 people who contributed to the Games for their generous efforts and gifts to
			 make the Games a reality.
			
